565 S.E.2d 458 (2002)
275 Ga. 283
RODRIGUEZ
v.
The STATE.
No. S02A0412.
Supreme Court of Georgia.
June 24, 2002.
*459 Norman H. Cuadra, Lawrence J. Zimmerman, Jason J. Kesser, Decatur, for appellant.
Gwendolyn R. Keyes, Solicitor-General, Akintunde A. Akinyele, Asst. Solicitor-General, for appellee.
SEARS, Presiding Justice.
The appellant, Omar Rodriguez, who speaks Spanish and not English, appeals from his conviction for driving under the influence of alcohol. He contends, first, that the results of his blood-alcohol tests should have been suppressed because OCGA § 24-9-103, which provides that police officers must attempt to obtain a qualified interpreter to inform a hearing impaired person of his implied consent warnings, violates equal protection since it does not provide that an officer must attempt to obtain an interpreter for people who do not speak English. Rodriguez also contends that OCGA § 40-5-67.1[1] and § 40-6-392(a)(3),[2] as interpreted in State *460 v. Tosar,[3] violate equal protection since non-English-speaking defendants, unlike English-speaking defendants, do not have their implied consent notice read to them in a language that they can understand. Finally, Rodriguez contends that due process requires that a driver be read his implied consent notice in his native language so that he is meaningfully advised of the rights and can exercise those rights in a meaningful fashion. For the reasons that follow, we conclude that these contentions are without merit, and we therefore affirm Rodriguez's conviction.
1. OCGA § 24-9-103 provides that when an officer takes a hearing impaired person into custody, the officer must request a qualified interpreter to assist the hearing impaired person, and that "[n]o interrogation, warning, informing of rights, taking of statements, or other investigatory procedures shall be undertaken until a qualified interpreter has been provided."[4] If an interpreter is not available within one hour, the officer may then question and take a statement from the hearing impaired person.[5] This statute applies to hearing impaired persons arrested for driving under the influence and thus requires the officer to attempt to find an interpreter to convey the appropriate implied consent warning to the hearing impaired person through an interpreter.[6] As Rodriquez correctly points out, the statute provides for no such accommodation for non-English-speaking persons arrested for DUI. We conclude, however, that the disparate treatment does not violate equal protection.
"The Georgia and U.S. Constitutions require government to treat similarly situated individuals in a similar manner."[7] The person who is asserting the equal protection claim has the burden to establish that "`he is similarly situated to members of the class who are treated differently from him.'"[8] If the person asserting the violation cannot make the foregoing showing, "there is no need to continue with an equal protection analysis."[9]
In the present case, because hearing impaired persons physically cannot learn to understand an implied consent warning read to them in English, whereas non-English-speaking persons such as Rodriguez have no hearing disability and have the potential to understand such a warning, we conclude that Rodriguez is not similarly situated to a hearing impaired person.[10] Consequently, this equal protection claim is without merit.[11]
2. Rodriguez next contends that reading his implied consent rights to him in English and not in Spanish violated his right to equal protection, as an English-speaking defendant would have understood his rights whereas he did not. More specifically, Rodriguez contends that under OCGA § 40-5-67.1 and § 40-6-392(a)(3), as interpreted in State v. Tosar,[12] a police officer is required to read a driver his implied consent rights only in English, that the statutes thus effectively classify drivers as English-speaking and non-English-speaking, and that the statutes treat non-English-speaking drivers differently than English-speaking drivers in that non-English-speaking drivers will not understand their implied consent rights.
In State v. Tosar, Tosar, as Rodriguez, could only speak Spanish and was read his implied consent rights in English. On appeal, *461 the Court of Appeals rejected his contention that his intoximeter test results were inadmissible since he had not been informed of his implied consent rights in his native language. In so ruling, the Court of Appeals concluded that the implied consent statute only required the officer to advise the defendant of his implied consent warnings and did not require the officer to make sure that the defendant understood those rights.[13] The Court of Appeals also declined Tosar's suggestion to require the State to print the implied consent warnings in Spanish or in as many different languages as the Georgia driver's license examination is given.
Initially, we note that Rodriguez's contention that Tosar requires the implied consent rights be read only in English and thus creates a classification of English-speaking defendants and non-English-speaking defendants is problematic. First, the language of the relevant statutes[14] does not require that the implied consent rights be read only in English, and Tosar did not so hold. Tosar, instead, simply held that the Court of Appeals would not require an officer to read the rights to the defendant in his native language. Thus, a police department could require its officers to read the rights in other languages or an individual officer could do so on his own. The statutes thus, on their face, do not create a classification. They only require that the implied consent rights be read to defendants. When a statute does not create a classification on its face, it only violates equal protection when the defendant can show the law was enacted or applied with a discriminatory purpose.[15] Here, Rodriguez has made no such showing.[16]
However, we also find no merit to Rodriguez's equal protection claim even if we assume that the relevant statutes require that the implied consent warnings be read only in English and thus can be said to create a classification on its face of English-speaking drivers and non-English-speaking drivers. As previously noted in this opinion, a person asserting an equal protection claim has the burden to establish that "`he is similarly situated to members of the class who are treated differently from him.'"[17] Because we conclude that English-speaking drivers and non-English-speaking drivers are similarly situated for purposes of the implied consent laws, and because we conclude that the reading of implied consent notice only in English may unintentionally disadvantage non-English-speaking drivers in comparison to English-speaking drivers, we must decide whether this different treatment is constitutional. In doing so, we must determine what level of scrutiny to apply to the different treatment. If the classification adversely impacts a suspect class or a fundamental right, we must test the classification under the standard of strict scrutiny.[18] If it does not, then the classification must be tested under the rational relationship test, which requires only that the classification bear a rational relationship to a legitimate state purpose.[19] Here, Rodriguez contends a suspect classification is involved because the implied consent laws discriminate on the basis of language and thus national origin. However, under equal protection analysis, a language classification by itself, particularly a broad English-speaking versus non-English-speaking *462 one, generally is not equated with national origin or other suspect classification,[20] and we decline to so equate it in this case.
Testing the implied consent classification under the rational relationship standard, we readily conclude that the classification is constitutional. First, reading all drivers their implied consent rights in English will advise most people of their implied consent rights.[21] Second, requiring that officers advise drivers of the implied consent rights in their native language would impose severe administrative costs in that officers would have to be equipped to issue warnings in any and every language spoken by drivers in this State or would have to have access to an interpreter to issue the warnings. The logistics of such a requirement would be extremely problematic in a society as pluralistic and diverse as the United States. Third, the requirement urged by Rodriguezthat an interpreter be made available to read a non-English-speaking driver his rightscould lead to delay in obtaining the driver's blood-alcohol level, which dissipates over time, and thus would interfere with one of the purposes of the implied consent law.[22] In sum, these considerations are sufficient to provide a rational basis for requiring the implied consent warnings to be read only in English.
For the foregoing reasons, we conclude that this contention is without merit.[23]
3. Rodriguez next contends that due process requires that a driver be meaningfully advised of the implied consent rights so that he or she can exercise those rights in a meaningful fashion. Implied consent warnings, however, are a matter of legislative grace, and due process does not require that the warnings be given in a language that the driver understands.[24]
Judgment affirmed.
All the Justices concur.
HUNSTEIN, Justice, concurring.
I concur in the majority's conclusion that police officers are not required by law to *463 read the implied consent notice to drivers in a language other than English. In light of the growing international diversity of drivers in Georgia, however, I write specially to urge the Legislature to consider requiring law enforcement agencies to provide their officers with written foreign-language versions of the implied consent rights and, perhaps, a phonetic representation of those foreign-language versions, so officers can make a good faith attempt to inform non-English-speaking drivers of these important rights.
NOTES
[1]  OCGA § 40-5-67.1(b) sets forth the implied consent notice that an officer must read to a person who has been arrested for driving in violation of OCGA § 40-6-391. For drivers over the age of 21, the officer, among other things, must inform the driver that Georgia law requires him to submit to a state-administered test to determine if the driver is under the influence of alcohol or drugs; that if the driver refuses the testing, the refusal will result in a one-year suspension of his driver's license; that the refusal may be offered into evidence against the driver at a trial; and that the driver is entitled to additional testing at his own expense from an expert of his own choice.
[2]  OCGA § 40-6-392(a)(3) provides, in relevant part, as follows:

"The person tested may have a physician or a qualified technician, chemist, registered nurse, or other qualified person of his own choosing administer a chemical test or tests in addition to any administered at the direction of a law enforcement officer."
[3]  180 Ga.App. 885, 350 S.E.2d 811 (1986).
[4]  OCGA § 24-9-103(b)(1).
[5]  OCGA § 24-9-103(b)(2).
[6]  Allen v. State, 218 Ga.App. 844, 463 S.E.2d 522 (1995).
[7]  Old South Duck Tours v. Mayor &c. City of Savannah, 272 Ga. 869, 873, 535 S.E.2d 751 (2000).
[8]  Farley v. State, 272 Ga. 432, 433, 531 S.E.2d 100 (2000), quoting Reed v. State, 264 Ga. 466, 467, 448 S.E.2d 189 (1994).
[9]  Lowe v. State, 267 Ga. 754(1), 482 S.E.2d 344 (1997).
[10]  See Sisson v. State, 232 Ga.App. 61, 63, 499 S.E.2d 422 (1998).
[11]  Accord Furcal-Peguero v. State, 255 Ga.App. 729, 566 S.E.2d 320 (2002).
[12]  180 Ga.App. 885, 350 S.E.2d 811.
[13]  Tosar, 180 Ga.App. at 887-888, 350 S.E.2d 811.
[14]  OCGA §§ 40-5-67.1 and 40-6-392(a)(3).
[15]  Stephens v. State, 265 Ga. 356, 357-358, 456 S.E.2d 560 (1995); Personnel Administrator of Mass. v. Feeney, 442 U.S. 256, 272-273, 99 S. Ct. 2282, 60 L. Ed. 2d 870 (1979).
[16]  See People v. Wegielnik, 152 Ill. 2d 418, 178 Ill. Dec. 693, 605 N.E.2d 487, 491-492 (1992) (Illinois implied consent law, which was construed by the Court not to require that defendants be given implied consent warnings in their native language, did not violate equal protection, as the law was neutral on its face and as defendant did not show that the law was enacted with or applied to him with an intent to discriminate against non-English-speaking drivers).
[17]  Farley, 272 Ga. at 433, 531 S.E.2d 100, quoting Reed, 264 Ga. at 467, 448 S.E.2d 189.
[18]  Kendrix v. Hollingsworth Concrete Products, 274 Ga. 210, 553 S.E.2d 270 (2001); Barnett v. State, 270 Ga. 472, 510 S.E.2d 527 (1999); Ambles v. State, 259 Ga. 406, 407, 383 S.E.2d 555 (1989).
[19]  Id.
[20]  See Soberal-Perez v. Heckler, 717 F.2d 36, 41-43 (2nd Cir.1983); Commonwealth v. Olivo, 369 Mass. 62, 337 N.E.2d 904, 910-911 (1975); Flores v. State, 904 S.W.2d 129, 130 (Tex.Crim. App.1995). See also Pemberthy v. Beyer, 19 F.3d 857, 870-872 (3rd Cir.1994).
[21]  See Wegielnik, 178 Ill. Dec. 693, 605 N.E.2d at 490.
[22]  See OCGA § 40-5-55(a), which provides as follows:

The State of Georgia considers that any person who drives or is in actual physical control of any moving vehicle in violation of any provision of Code Section 40-6-391 constitutes a direct and immediate threat to the welfare and safety of the general public. Therefore, any person who operates a motor vehicle upon the highways or elsewhere throughout this state shall be deemed to have given consent, subject to Code Section 40-6-392, to a chemical test or tests of his or her blood, breath, urine, or other bodily substances for the purpose of determining the presence of alcohol or any other drug, if arrested for any offense arising out of acts alleged to have been committed in violation of Code Section 40-6-391 or if such person is involved in any traffic accident resulting in serious injuries or fatalities.... The test or tests shall be administered as soon as possible to any person who operates a motor vehicle upon the highways or elsewhere throughout this state who is involved in any traffic accident resulting in serious injuries or fatalities.
[23]  Accord Furcal-Peguero v. State, 255 Ga.App. 729, 566 S.E.2d 320 (2002).
[24]  See Wegielnik, 178 Ill. Dec. 693, 605 N.E.2d at 491 (due process does not require that an arresting officer warn a driver that the refusal to take a blood-alcohol test may be used against him at trial, and as "due process does not require that [such] warnings be given at all, it does not require that they be given in a language the defendant understands"); South Dakota v. Neville, 459 U.S. 553, 565, 103 S. Ct. 916, 74 L. Ed. 2d 748 (1983) (admission at trial of driver's refusal to take blood-alcohol test did not violate due process even though driver not warned that refusal to take the test could be used as evidence against him, as right to refuse test was one of legislative grace and was not a right of constitutional dimension like the right to silence underlying Miranda ). See also Allen v. State, 254 Ga. 433, 434, 330 S.E.2d 588 (1985) ("[i]n Georgia, the state may constitutionally take a blood sample from a defendant without his consent"); Lutz v. State, 274 Ga. 71, 73, 548 S.E.2d 323 (2001) (arresting officer not required by Fourth Amendment to warn driver that results of blood-alcohol test may be used in a criminal trial); Klink v. State, 272 Ga. 605, 606, 533 S.E.2d 92 (2000) ("right to refuse to submit to state-administered testing is not a constitutional right, but one created by the legislature," and due process is not violated by arresting officer's failure to warn that results of blood-alcohol test may be used in a criminal trial).